--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
MEMORANDUM OF AGREEMENT OF SALE OF ASSETS  made and entered into in the City and
District of Montreal, Province of Quebec, with an effective date of february 15,
2008;
 
BY AND BETWEEN :
9191-4200 QUEBEC INC., legal person, duly incorporated according to law, having
its head office 500 St-Martin Blvd, suite 500, City of Laval, Province of
Quebec, herein represented by Gilles Poliquin, duly authorized as he so
declares;



Hereinafter collectively referred to as the:


[[  “VENDOR”  ]]


AND :
TELIPHONE INC., legal person, duly incorporated according to law, having its
head office at 194 St-Paul west, suite 303, in the City and District of
Montreal, Province of Quebec, herein represented by George Metrakos, duly
authorized as she so declares;



Hereinafter referred to as the:


[[  “PURCHASER”  ]]


AND :
9151-4877 QUEBEC INC., legal person, doing business as “DIALEK TELECOM” duly
incorporated according to law, having its head office at 175 Chemin Bates, Suite
201 in the City and District of Montreal, Province of Quebec, herein represented
by Gilles Poliquin, duly authorized as he so declares;



Hereinafter referred to as the:


[[  “COMPANY”  ]]


 
WHEREAS the VENDOR is the registered holder and beneficial owner of all of the
issued and outstanding capital stock {hereinafter referred to as the “SHARES”}
of the COMPANY.
 
WHEREAS  the VENDOR is desirous of selling unto the PURCHASER, hereto present
and accepting, certain assets and liabilities as presented in schedule A
{hereinafter referred to as the “ASSETS”} of COMPANY, the whole for a price and
subject to the terms and conditions mutually agreed upon by and between the
Parties hereto, and as hereinafter set forth.
 
1

--------------------------------------------------------------------------------




NOW THEREFORE, THE PARTIES HERETO HAVE AGREED AS FOLLOWS:


1.  PREAMBLE


1.01                      THAT the preamble hereto shall form an integral part
hereof as if recited herein at length;


2.  SALE  OF  ASSETS


2.01                      THAT the VENDOR does hereby sell, transfer, assign,
and make over unto the PURCHASER hereto present and accepting, the said ASSETS,
the whole under the terms and conditions hereinafter set forth.


3.  PURCHASE  PRICE AND PAYMENT


3.01                      THAT consideration for the sale of VENDOR's right,
title and interest in and to the said ASSETS (the “PURCHASE PRICE”) is THREE
HUNDRED AND EIGHTY-THREE THOUSAND, FOUR HUNDRED AND SIXTY FOUR CANADIAN DOLLARS
{$383,464} as per the payment plan described in Schedule B attached herein.


3.02                      THAT VENDOR renders to PURCHASER’s disposal an
operating line of credit of ONE HUNDRED AND FIFTY THOUSAND CANADIAN DOLLARS
{$150,000.00} at an annualized interest rate of 18%.


4.  VENDOR'S  WARRANTIES


4.01                      THAT VENDOR hereby makes and extends the following
representations, warranties and covenants, all of which are essential to this
Agreement, and without which this Agreement would not have been made:


(a)  
the VENDOR is a resident in Canada within the meaning of the Income Tax Act
(COMPANY) and the Quebec Taxation Act;



(b)  
the SHARES have been validly allotted and issued by COMPANY and are fully paid
and non-assessable;



2

--------------------------------------------------------------------------------


 
(c)  
the SHARES are the property of the VENDOR and the VENDOR has the complete and
exclusive right and authority to sell, transfer, assign and deliver the ASSETS
to the PURCHASER, which shall acquire good, marketable and incontestable title
to the ASSETS;



(d)  
the SHARES are free and clear from and of any third party liens, encumbrances,
security interests, pledges, charges, rights or claims of any nature whatsoever;



(e)  
there are no loans or any other amounts whatsoever owing by COMPANY to the
VENDOR or any related person [as that term is defined in the Income Tax Act
(Canada)];



(f)  
there are no liabilities of COMPANY that have not been recorded in the books and
records of COMPANY and are known to the VENDOR and are not known to the
PURCHASER the whole as appears more fully from a List of Liabilities attached
herewith as Schedule "A" to avail as if more fully set forth herein at length;



(g)  
the ASSETS of COMPANY are not subject to any lien, charge, security, pledge,
hypothec or any other encumbrance of any nature, kind or description whatsoever,
which have not been disclosed to PURCHASER;



(h)  
that COMPANY has not entered into any agreement or option to dispose of,
alienate, pledge, hypothecate, sell, assign, transfer, make over, or otherwise
encumber any asset of COMPANY, of any kind, nature or description whatsoever;



(i)  
COMPANY has timely filed all tax returns required to be filed by it and has paid
all taxes which are due and payable and has paid all assessments and
reassessments, and all other taxes, governmental charges, penalties, interest
and fines due and payable by it on or before the date hereof; to the best of
VENDOR's knowledge, there are no agreements, waivers or other arrangements
providing for an extension of time with respect to the filing of any tax return
or payment of any tax, governmental charge or deficiency against COMPANY; to the
best of the VENDOR's knowledge, there are no actions, suits, proceedings,
investigations, or claims now threatened or pending against COMPANY in respect
of taxes, governmental charges or assessments, or any matters under discussion
with any governmental authority relating to taxes, governmental charges or
assessments asserted by any such authority; COMPANY has withheld from each
payment made to any of their officers, directors, former directors and employees
the amount of all taxes, including but not limited to income tax and other
deductions required to be withheld there from in accordance with the Financial
Statements of COMPANY and has paid the same to the proper tax or other receiving
officers;

 
3

--------------------------------------------------------------------------------


 
(j)  
COMPANY is not a party to or bound by any agreement of guarantee,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities or indebtedness of any other person, firm or
corporation;

 
(l)  
that to its knowledge and belief, there is no claim, action, injunction,
expropriation, labour dispute, arbitration, legal or other proceeding or claim
of any kind or nature against the VENDOR or COMPANY or with respect to the
business or the assets of COMPANY, either existing, pending, or to the knowledge
of the VENDOR, threatened; and

 
(m)  
the corporate records and minute books of COMPANY, contain complete and accurate
minutes of all meetings of the directors and shareholders of COMPANY held since
the incorporation of COMPANY, all such meetings were duly called and held, the
share certificate books, register of directors of COMPANY are complete and
accurate.

 
VENDOR’S UNDERTAKINGS RE: TAX ASSESSMENT


4.02                      THAT subject to the limitations hereinafter set forth,
the VENDOR hereby undertakes to indemnify and save harmless, PURCHASER from and
against any and all liability or loss to which either one of them may be subject
arising or resulting from any assessment or reassessment by the Department of
National Revenue, Government of Canada, or the Minister of Revenue, Government
of Quebec, or by such other taxing authority of the Government of Canada or the
Government of Quebec respecting any income tax, sales tax, property tax, excise
tax, license fees, business tax or other duties of any nature whatsoever
connected with the business conducted, income generated, assets or inventory
held, or expenses claimed by either COMPANY or the COMPANY at any time prior to
the date hereof.  The amount of the liability or loss to which the present
indemnity relates, includes all penalties and interest charged in connection
with the said assessment or reas­sessment as well as all reasonable professional
fees, charges, or expenses incurred in investigating or contesting any such
assessment provided that such professional fees, charges, or expenses are
incurred at the behest of the VENDOR.  The VENDOR shall be entitled to cause
each or all of the Parties hereunder indemnified to exercise all rights of
objections or appeal available under the relevant taxing statute with regard to
any assessment or reassessment in respect of which a claim has been made under
this indemnity and to prosecute such proceedings with due diligence, the whole
on the condition that the full amount of the claim so made shall have first been
advanced "In Trust" to VENDOR's counsel.  Any such indemnity as aforesaid shall
be paid to the PURCHASER.  The PURCHASER hereby expressly agrees that the
obligation of the VENDOR to indemnify and save harmless the PURCHASER, shall
only be to the extent of the VENDOR's interest in COMPANY (in the aggregate,
where applicable) at the time the cause giving rise to such claim occurred.
 
4

--------------------------------------------------------------------------------


 
LEGALITY  OF  OPERATION


4.03                      THAT the VENDOR warrants that it has not received any
notice of violation of any municipal, provincial or federal by-law, laws or
regulations, and/or any provincial, municipal or federal environmental statutes
in connection with the carrying on of the business in COMPANY's current
premises.


CROWN  LIENS


4.04                      THAT the VENDOR warrants that to the best of its
knowledge there are no hypothecs, prior claims or security interests, in favour
of a municipal or governmental authority resulting from the non-payment of
assessment or taxes, with regard to COMPANY, or for any other reason whatsoever.


ACCOUNTS  and  RECORDS


4.05                      THAT COMPANY has maintained up to the date hereof, all
books of accounts and financial records, which shall remain with COMPANY, and
which the PURCHASER has examined and has declared itself totally satisfied
therewith.


LIABILITIES


4.06                      THAT the PURCHASER hereby acknowledges that the
COMPANY owes its creditors the approximate amount of One Hundred Thousand
Dollars ($140,000.00), and accordingly shall cause the COMPANY to discharge and
pay the aforesaid liabilities without any indemnification, and/or compensation
with respect to the VENDOR.


NO MATERIALLY ADVERSE UNDISCLOSED FACTS


4.07                      THAT there is no state of facts known to the VENDOR
which have not previously been disclosed to the PURCHASER which may materially
adversely affect COMPANY or business, or which should be disclosed to the
PURCHASER in order to make any of the warranties and representations herein not
misleading and no state of facts is known to the VENDOR which may materially
adversely affect COMPANY or would operate to prevent COMPANY from continuing to
carry on the business in the manner in which it was carried on as of the date
hereof.


4.08                      THAT the representations and warranties contained in
this Agreement or in connection with this transaction are truthful and complete.
 
5

--------------------------------------------------------------------------------




5.  RESTRICTIVE  CONVENANT


5.01                      VENDOR covenants and undertake that he directly or
indirectly shall not, for a two (2) year period commencing from the date hereof
either individually or in partnership or jointly or in conjunction with any
person or persons, firm, association, syndicate, company or corporation, as
principal, agent, trustee, shareholder, employee or consultant, or in any manner
whatsoever, whether directly or indirectly, carry on or be engaged in or
concerned with or interested in, or advise, lend money to guarantee the debts or
obligations of, or permit his name or any part thereof to be used or employed by
or associated with, any person or persons, firm, association, syndicate, company
or corporation engaged in or concerned with or interested in, any business which
solicits the clients of the COMPANY;


5.02                      In the event of a breach of any of the aforementioned
covenants and undertakings in Section 5 hereof, PURCHASER shall be entitled to
injunctive relief to prevent any continued or future violation in addition to
such other recourses as may be available by law or pursuant to the terms of this
Agreement;


5.03                      This restrictive covenant shall be declared to be
separate and distinct from the rest of this Agreement and in the event that it
is determined to be void or unenforceable in whole or in part, such
determination shall not affect or impair the validity of any other covenant or
section in this Agreement;


6.  NOTICE


6.01                      THAT all notices, requests, demands or other
communications in connection herewith shall be in writing with specific
reference to this agreement and shall be deemed to have been duly delivered when
mailed by registered mail or delivered by hand as follows:
 
If to the VENDOR:
MR. GILLES POLIQUIN

500 St-Martin blvd, suite 550
Laval, Quebec  H7M 3Y2 CANADA
 
If to the PURCHASER:
MR. GEORGE METRAKOS


194 St-Paul west, suite 303
Montreal, Quebec H2Y 1Z8 CANADA


If to COMPANY:
9151-4877 CANADA INC.

175 Chemin Bates, Suite 201
Montreal, Quebec, H3S 1A1 CANADA
Attention: Mr. Gilles Poliquin
 
or to such other address or addresses as any party may from time to time specify
by a notice to be given to the other parties for such purpose in writing.
 
6

--------------------------------------------------------------------------------




7.  MISCELLANEOUS


7.01                      THAT this Agreement expresses the current agreement
between the Parties hereto in respect of all matters herein and its execution
has not been induced by, nor do any of the Parties hereto rely upon or regard as
material any representations or promises whatsoever not incorporated herein or
made a part hereof, and it shall not be altered, amended or qualified except by
memorandum in writing, signed by each of the Parties hereto, and any alteration,
amendment or qualification thereof shall be null and void and shall not be
binding upon any such Party unless made as aforesaid.


7.02                      THAT each section and every provision of every
subsection of this Agreement is and shall be independent of the other and in the
event that any part of this Agreement is declared invalid, illegal or
unenforceable, then the remaining terms, clauses, and provisions of this
Agreement shall not be affected by such declaration and all of the remaining
provisions of this Agreement shall remain valid, binding and enforceable.


7.03                      THAT unless otherwise indicated by the context, the
singular number shall include the plural and vice versa, the masculine gender
shall include the feminine gender, and vice versa, and where applicable to
firms, companies or corporations, the neuter.


7.04                      THAT if the expiry of any delay provided for in this
Agreement falls on a non-juridical day (as defined in the Quebec Code of Civil
Procedure), the delay is extended to the next following juridical day.


7.05                      THAT each of the Parties hereto shall, from time to
time and without further consideration, execute and deliver such other
instruments of transfer, conveyance and assignment and take such further action
as the other may reasonably require to more effectively complete any matter
provided for herein.


7.06                      THAT this Agreement shall be binding upon the Parties
hereto and their respective successors, heirs, assigns and legal
representatives.


7.07                      THAT the Parties hereby declare that their
representations herein are disclosed and divulged in good faith.


7.08                      THAT the Parties hereto shall pay their own
professional fees with respect to the preparation of these Agreements.


7.09                      THAT this Agreement shall be governed by and
interpreted in accordance with the laws of the Province of Quebec.


8.  LANGUAGE


8.01                      THAT the Parties acknowledge that they have requested
and consented that this Agreement and all documents, notices, correspondence and
legal proceedings consequent upon, ancillary or relating directly or indirectly
hereto, forming part hereof or resulting here from, be
drawn  up  in  English.   Les  parties  reconnaissent  qu'elles  ont  exigé  et  consenti  à  ce  que  cette
convention ainsi que tous documents, avis, correspondance et procédures légales
consécutifs à, ayant directement ou indirectement trait avec, faisant partie ou
découlant de cette convention, seraient rédigés en anglais.
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AS OF THE
DATE AND AT THE PLACE FIRST HEREINABOVE MENTIONED.
 

         
 
   
/s/ Gilles Poliquin
 
 
   
GILLES POLIQUIN
 
 
   
[[  VENDOR  ]]
 

 
 
   
/s/ George Metrakos
 
 
  Per :
GEORGE METRAKOS
 
 
   
[[  PURCHASER  ]]
 

 
8

--------------------------------------------------------------------------------


 
S C H E D U L E   A


List of Assets
Active Customer Base totaling in and around 2,000 clients.
Accounts Receivable
Cash in Bank


List of Liabilities
Various suppliers
Government Source Deductions


Difference between Assets and Liabilities:        CDN$177,172
 
9

--------------------------------------------------------------------------------




S C H E D U L E   B


PAYMENT METHOD


VENDOR accepts a revenue buy-out payment method which will pay an annual rate of
interest of 15% on the unpaid portion of the balance owing, following the
amortization schedule below.


The resulting minimum payment due by PURCHASER is $9,992 per month.


PURCHASER reserves the right to pay the entire balance of the principle amount
at any time at its discretion as stipulated in Schedule C, column “Beginning
Balance”.


No.
Payment Date
Beginning Balance
Payment
Principal
Interest
Ending Balance
1
29/02/2008
 $    383,464.00
 $      9,992.01
 $     5,198.71
 $     4,793.30
 $  378,265.29
2
29/03/2008
378,265.29
9,992.01
5,263.70
4,728.32
373,001.59
3
29/04/2008
373,001.59
9,992.01
5,329.49
4,662.52
367,672.09
4
29/05/2008
367,672.09
9,992.01
5,396.11
4,595.90
362,275.98
5
29/06/2008
362,275.98
9,992.01
5,463.56
4,528.45
356,812.42
6
29/07/2008
356,812.42
9,992.01
5,531.86
4,460.16
351,280.56
7
29/08/2008
351,280.56
9,992.01
5,601.01
4,391.01
345,679.55
8
29/09/2008
345,679.55
9,992.01
5,671.02
4,320.99
340,008.53
9
29/10/2008
340,008.53
9,992.01
5,741.91
4,250.11
334,266.62
10
29/11/2008
334,266.62
9,992.01
5,813.68
4,178.33
328,452.94
11
29/12/2008
328,452.94
9,992.01
5,886.35
4,105.66
322,566.59
12
29/01/2009
322,566.59
9,992.01
5,959.93
4,032.08
316,606.66
13
01/03/2009
316,606.66
9,992.01
6,034.43
3,957.58
310,572.22
14
29/03/2009
310,572.22
9,992.01
6,109.86
3,882.15
304,462.36
15
29/04/2009
304,462.36
9,992.01
6,186.23
3,805.78
298,276.13
16
29/05/2009
298,276.13
9,992.01
6,263.56
3,728.45
292,012.57
17
29/06/2009
292,012.57
9,992.01
6,341.86
3,650.16
285,670.71
18
29/07/2009
285,670.71
9,992.01
6,421.13
3,570.88
279,249.58
19
29/08/2009
279,249.58
9,992.01
6,501.39
3,490.62
272,748.18
20
29/09/2009
272,748.18
9,992.01
6,582.66
3,409.35
266,165.52
21
29/10/2009
266,165.52
9,992.01
6,664.95
3,327.07
259,500.58
22
29/11/2009
259,500.58
9,992.01
6,748.26
3,243.76
252,752.32
23
29/12/2009
252,752.32
9,992.01
6,832.61
3,159.40
245,919.71
24
29/01/2010
245,919.71
9,992.01
6,918.02
3,074.00
239,001.69

 
10

--------------------------------------------------------------------------------


 
25
01/03/2010
239,001.69
9,992.01
7,004.49
2,987.52
231,997.20
26
29/03/2010
231,997.20
9,992.01
7,092.05
2,899.96
224,905.15
27
29/04/2010
224,905.15
9,992.01
7,180.70
2,811.31
217,724.45
28
29/05/2010
217,724.45
9,992.01
7,270.46
2,721.56
210,453.99
29
29/06/2010
210,453.99
9,992.01
7,361.34
2,630.67
203,092.65
30
29/07/2010
203,092.65
9,992.01
7,453.36
2,538.66
195,639.29
31
29/08/2010
195,639.29
9,992.01
7,546.52
2,445.49
188,092.77
32
29/09/2010
188,092.77
9,992.01
7,640.85
2,351.16
180,451.92
33
29/10/2010
180,451.92
9,992.01
7,736.37
2,255.65
172,715.55
34
29/11/2010
172,715.55
9,992.01
7,833.07
2,158.94
164,882.48
35
29/12/2010
164,882.48
9,992.01
7,930.98
2,061.03
156,951.50
36
29/01/2011
156,951.50
9,992.01
8,030.12
1,961.89
148,921.38
37
01/03/2011
148,921.38
9,992.01
8,130.50
1,861.52
140,790.88
38
29/03/2011
140,790.88
9,992.01
8,232.13
1,759.89
132,558.75
39
29/04/2011
132,558.75
9,992.01
8,335.03
1,656.98
124,223.72
40
29/05/2011
124,223.72
9,992.01
8,439.22
1,552.80
115,784.50
41
29/06/2011
115,784.50
9,992.01
8,544.71
1,447.31
107,239.80
42
29/07/2011
107,239.80
9,992.01
8,651.52
1,340.50
98,588.28
43
29/08/2011
98,588.28
9,992.01
8,759.66
1,232.35
89,828.62
44
29/09/2011
89,828.62
9,992.01
8,869.16
1,122.86
80,959.46
45
29/10/2011
80,959.46
9,992.01
8,980.02
1,011.99
71,979.44
46
29/11/2011
71,979.44
9,992.01
9,092.27
899.74
62,887.17
47
29/12/2011
62,887.17
9,992.01
9,205.92
786.09
53,681.25
48
29/01/2012
53,681.25
9,992.01
9,321.00
671.02
44,360.25
49
29/02/2012
44,360.25
9,992.01
9,437.51
554.50
34,922.74
50
29/03/2012
34,922.74
9,992.01
9,555.48
436.53
25,367.26
51
29/04/2012
25,367.26
9,992.01
9,674.92
317.09
15,692.33
52
29/05/2012
15,692.33
9,992.01
9,795.86
196.15
5,896.47

 
 
 
11

 







